Barclay, J.
This is an action of ejectment in which there was a judgment for defendant in the trial court, to reverse which plaintiff has brought this writ of error.
Plaintiff’s claim of title rests on a mortgage (over due) in which the land conveyed is thus described:
“The following described lots, tracts or parcels of land lying, being and situated in the said county of Bollinger and state of Missouri, to-wit: Beginning on a Spanish oak. Thence south nine degrees east, thirty-five chains to a hickory. Thence north eighty-one degrees east, sixty-three chains to a white oak. Thence north nine degrees wrest, thirty-five chains to a stake, and thence, south eighty-one degrees west, sixty-three chains to the beginning, containing, in all of the above description, two hundred and forty-two acres and a half. Except, however, all that portion of said tract of land which lies on the west side of Whitewater,- a stream of water running through said tract as above described, and also seven acres more of said tract lying on the east side of Whitewater, which said parts so excepted were sold off by Henry Yount, senior, during his lifetime, leaving one hundred and forty-two acres and a half remaining in said tract, and all lying on the east side of said Whitewater.”
The circuit judge who tried the case ruled that this description was so vague and uncertain as to render the deed void, and excluded the parol evidence offered to elucidate it. This ruling is decisive of the case on the present record.
The mortgage in question was made by several parties, including defendant, to secure payment of a school-fund bond also executed by defendant and others to the county of Bollinger. Both are in the usual forms employed by counties in making loans of public school moneys.
*636It is to be noted at the very outset that this action is directly between the immediate parties, to the conveyance, and what is said in the course of the opinion should be understood as limited to the exact case thus presented.
That parol evidence is sometimes admissible to clear up ambiguity in the descriptive part of a deed is elementary law, but the difficulty of determining in what particular cases such evidence should be admitted has not been entirely removed by such rules as the adjudged cases on the subject may be said to establish.
Examining the description in the deed here in question, without the aid of any extrinsic evidence, we find that it furnishes the following materials for the identification of the land:
The tract is in Bollinger county, Missouri. It is included within four lines. Its shape is an oblong square, thirty-five chains north and south, and sixty-three chains east and west. Its northwest corner is a Spanish oak; its southwest corner a hickory; its southeast corner a white oak, and its northeast corner a stake. The area of these boundaries is two hundred and forty-two and one-half acres. Whitewater is a stream flowing through it. That part of the tract on the west side of Whitewater is excepted, as well as seven acres more on the east'side of Whitewater. These excepted portions were sold off by Henry Yount, Sr., during his lifetime. One hundred and forty-two and a half acres remain in the tract, and are conveyed, all on the east side of Whitewater.
To supplement it, plaintiff offered evidence tending to show that a certain body of land in the county had been long known in that locality by that description; that it had been previously conveyed by .parties inprivity with défendant by the use of language substantially the same; that the tract was also popularly known *637in tile vicinity as Henry Yount’s land; and further showing the location on the ground of the monuments mentioned in it. This evidence was excluded but we think it should have been admitted. '
It is not essential to a description of a tract of land that its position with reference to township or section lines should be established. It may be defined by monuments or boundaries or sometimes by yet more general description. The touchstone of validity is, does the description indeed describe ? If it does, it is of little moment what form is chosen for the purpose. If a certain tract of land is generally known in the community by a particular designation that fact may be developed to explain a deed in which it has been used as a description to pass.the title. This we held where the only descriptive words were “Cedar Cabin,” but other evidence disclosed that a definite tract of land generally was known thereabout by that name, though at first glance, unexplained, such language would seem to apply only to a building (Cravens v. Pettit (1852), 16 Mo. 210). The same view was taken by the house of lords where the words “all my estate in Shropshire, called Ashford Hall” were used (Ricketts v. Turquand (1848), 1 H. L. Cas. 472).
It is not necessary to multiply illustrations on this point, as the subject has been considered here quite recently and fully. Hammond v. Johnston (1887), 93 Mo. 198.
In the case before us, much of plaintiff ’ s excluded evidence tended to show that the description in the mortgage had been generally applied to the land for years by the owners and the public. Others parts of it tended to identify the land as that described in the petition, and to show acts of the parties indicating their interpretation of the description to the same effect now claimed by plaintiff.
The plaintiff also tendered evidence of the recorded deeds made by Henry Yount, Sr., in his lifetime to *638show the exact extent of the exceptions recited in the principal instrument, and thus define with entire precision the tract in dispute. All this evidence was excluded in harmony with the theory which the trial court applied to the case. We consider that the court erred in that ruling, and accordingly all agree to reverse the judgment and remand the cause for retrial.